IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00052-CV
 
John Criado,
                                                                      Appellant
 v.
 
Noel H. Jaimes,
                                                                      Appellee
 
 

From the 19th District Court
McLennan County, Texas
Trial Court No. 2005-1475-1
 

MEMORANDUM  Opinion





 
The Court received a motion from John Criado’s
attorney, Stuart Smith, seeking to be allowed to withdraw as counsel for
Criado.  The motion indicates that counsel believes the matter was settled at
mediation but that he has been unable to establish communication with his
client subsequent to the date the mediation was held.
Criado was ordered to file a response to Smith’s
motion to withdraw as his counsel, within 14 days (1) explaining why the motion
should not be granted; and (2) why this appeal should not be dismissed for want
of prosecution.  Criado was also ordered to serve the response to this order
upon Noel Jaimes’s attorney of record, and upon Smith, in accordance with the
service procedures specified in the Texas Rules of Appellate Procedure.  Tex. R. App. P. 9.5.
More than 14 days have passed and the Court has
received no response from Criado.
Additionally, Jaimes has filed a motion to
dismiss the appeal based upon Criado’s failure to respond to the above
referenced notice from the Court. 
Therefore, this appeal is dismissed.  Tex. R. App. P. 42.3 (b), (c).  Stuart Smith
is ordered to send a copy of this opinion to Criado’s last known address by
regular mail and certified mail-return receipt requested.
Smith’s motion to withdraw is granted.  
 
 
                                                                   TOM
GRAY
                                                                   Chief
Justice
 
 
Before
Chief Justice Gray,
         
Justice Vance, and
         
Justice Reyna
Appeal
dismissed
Motion
to withdraw granted
Opinion
delivered and filed September 20, 2006
[CV06]


.1(d).

                                                                   PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed
Opinion delivered and filed June 18, 2003
[CV06]